EX-23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Emeritus Corporation We consent to the incorporation by reference in the registration statements (No.333-159573, 333-145862, 333-138414, 333-126106, 333-60323, 333-05965 and 333-70580) on Form S-8 and (No. 333-148400, 333-141801 and 333-20805) on Form S-3 of Emeritus Corporation of our reports dated March 15, 2010, with respect to the consolidated balance sheets of Emeritus Corporation and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of operations, shareholders’ equity (deficit) and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2009, and the effectiveness of internal control over financial reporting as of
